993 So.2d 1177 (2008)
Stacy SCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1217.
District Court of Appeal of Florida, Fifth District.
November 7, 2008.
Stacy Scott, Brooksville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Stacy Scott appeals from the summary denial of her rule 3.800(a) motion, in which she seeks additional jail credit in two Putnam County cases. We affirm the trial court's denial without prejudice to Scott's right to seek additional jail credit in a sworn motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. See Petscher v. State, 936 So.2d 639, 639 (Fla. 5th DCA 2006) (Orfinger, J., concurring) (recognizing a claim for additional jail credit that cannot be resolved from the face of the record without resorting to fact-finding may only be raised in a timely and legally sufficient rule 3.850 motion).
AFFIRMED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.